Citation Nr: 1500601	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-25 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis.

2.  Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis.

2.  Entitlement to a compensable rating for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1978 to August 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO) that continued a 10 percent rating for bilateral plantar fasciitis and a noncompensable rating for bilateral tinea pedis.  An intervening (December 2012) rating decision granted separate 10 percent ratings for left and right foot planter fasciitis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Veteran requested that updated records of his VA treatment for the disabilities on appeal be secured.  A review of the record found the Veteran was then being regularly followed by VA podiatrists.  The most recent record pertaining to his feet in the record consisted of June 2012 X-rays.  [There are several subsequent records of psychiatric and gastrointestinal treatment, but no records of podiatry treatment (a recent psychiatry record notes foot complaints).]  As records of all VA treatment the Veteran has received for his feet are pertinent evidence, and VA records are constructively of record, they must be secured.  It appears that until January 2014, the Veteran received treatment at the Temple, Texas VA medical center (MC), and then indicated he would seek future treatment at the Austin, Texas VAMC.

Furthermore, it appears that the Veteran's address in official VA records is not where he currently resides.  VACOLS lists his address as 200 W. Mary Jane Drive, Apt. B, Killeen, Texas 76541.  In March 2014, he submitted a form identifying a new address (7402 Vintage Hill Drive., Apt. D, Austin, TX 78723); a May 2014 letter to that address was returned undelivered.  In July 2014, it was resent to a new address the AOJ found (1106 Ebert Ave., Austin, TX 78721); that letter also was returned undelivered.  Appropriate action to ascertain the Veteran's correct current mailing address is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should conduct exhaustive development (to include telephone contact, contacting his representative, and contacting the financial institution where his benefit checks are mailed) to ascertain the Veteran's correct current mailing address.  That address should be entered in all of his VA records.  Further development should proceed only after this is completed.

2. The AOJ should then ask the Veteran to identify all providers of treatment or evaluations he has received for his bilateral plantar fasciitis and tinea pedis, and to provide any releases needed to secure private records of all such treatment or evaluations.  The AOJ should specifically secure for the record copies of the complete clinical records of all VA treatment the Veteran received for the disabilities at issue (to include Temple and Austin, Texas VAMC podiatry records) since June 2012.

3. If records received pursuant to the development above suggest further development (such as a contemporaneous VA examination to assess the disabilities), such development should be completed.

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




